Citation Nr: 1500104	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-17 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


ISSUE

Entitlement to service connection for squamous cell carcinoma of the larynx due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In August 2012, the Veteran testified before the undersigned acting Veterans Law Judge at a Travel Board hearing at the RO in Wichita, Kansas.  A transcript of the proceeding has been associated with the claims file.

The Board has reviewed not only the physical claims file, but also the Veteran's electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.


FINDING OF FACT

The Veteran's squamous cell carcinoma of the larynx is shown by a preponderance of the evidence to be casually or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

Service connection for squamous cell carcinoma of the larynx is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for squamous cell carcinoma of the larynx is granted herein, as explained below.  As such, the Board finds that any error under the VCAA with regard to this claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran served on active duty in the Navy from October 1966 to July 1970.  He claims that he has squamous cell carcinoma of the larynx due to his active service.  

Specifically, the Veteran alleges he incurred squamous cell carcinoma of the larynx due to Agent Orange exposure from the air or seawater while serving in the official waters of Vietnam aboard the U.S.S. Ranger (CVA 61) between 1968 and 1970.  The Board notes that he testified at the Board hearing that he never set foot in Vietnam.  In the alternative, he asserts that it was incurred from other environmental exposures while performing maintenance on aircraft and working on the flight line.

As an initial matter, the Board notes that the Veteran's DD Form 214N reflects that his Navy enlisted classification involved aircraft systems maintenance on A3 systems (NEC 8357).  The RO confirmed that the Veteran served aboard the U.S.S. Ranger while it was in the official waters of Vietnam on several occasions between 1968 and 1970 (but no evidence was found that it was ever in the inland waterways or "brown waters," or that the Veteran ever served in-country or otherwise had herbicide exposure).

In the case of veterans who have been exposed to an herbicide agent during active service, 38 C.F.R. § 3.309(e) provides for presumptive service connection for certain listed diseases, including cancer of the larynx.  

Private treatment records in the claims file reflect that the Veteran was treated for squamous cell carcinoma of the larynx in 2010.  Also, a March 2011 VA examination report reflects diagnosed squamous cell carcinoma of the larynx, with residual voice changes, intermittent breathing and swallowing difficulties.  Therefore, the Veteran clearly has had laryngeal cancer.  

Thus, the crux of this case is whether the Veteran's laryngeal cancer is related to herbicide exposure in service, or whether it is otherwise directly related to the his active service, including environmental exposure working on aircraft and on a flight line.

Herbicide exposure will be presumed in the case of veterans who had active service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).

"[T]he presumption applies to those who served in the Republic of Vietnam on the ground (ground troops) or on its inland waterways (Brown Water Navy Veterans).  Veterans who served in deep-water naval vessels off the coast of Vietnam during the Vietnam War are referred to as Blue Water Navy Veterans," and the evidence "does not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans."  See Notice Department of Veterans Affairs, Presumption of Exposure to Herbicides for Blue Water Navy Vietnam Veterans Not Supported, 77 Fed. Reg. 76170 (Dec. 19, 2012); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (requiring proof of some duty or visitation onshore in Vietnam).

As noted above, in this case, the Veteran admits that he never set foot in Vietnam, and there is no evidence that he ever served in the inland waterways or "brown waters."  Therefore, herbicide exposure may not be presumed.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran is not, however, precluded from proving actual exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168, 1193 (Fed. Cir. 2008) (citing 38 C.F.R. § 3.309(e)).  In that regard, he asserts that he was exposed to herbicides off the coast of Vietnam either from the air (i.e., "spray drift") or from the seawater.  

In Haas, the Federal Circuit expressly rejected the argument that servicemen could have been exposed to Agent Orange from "spray drift" transporting toxins via the wind." 525 F.3d at 1193.  

With regard to the Veteran's alleged exposure to herbicides from the seawater, the Board finds that his assertion is merely speculative, as he has not provided any actual evidence of exposure from seawater other than his own assertions.

With regard to the Veteran's alternate theory of entitlement to service connection based on his environmental exposures having served as an aircraft mechanic and having worked on the flight line, the Veteran submitted August 2011 medical opinion letters from Dr. E.P., his treating ENT physician since 2010, and from Dr. M.B., his treating radiation oncologist since 2010.  Both Dr. E.P. and Dr. M.B. opined that the Veteran's laryngeal cancer was related to either Agent Orange exposure in service or other environmental exposures based on his military service, reasoning that the Veteran had no usual at-risk factors for the disease, such as a family history, being a smoker, or abusing alcohol.  As explained above, however, there is no definitive evidence of actual exposure to herbicides in this case, and herbicide exposure may not be presumed because the Veteran never set foot in Vietnam and there is no evidence that he was ever in the inland waterways or "brown waters."  Nevertheless, the Board finds probative the opinions of Drs. E.P. and M.B. insofar as they relate the Veteran's laryngeal cancer to his other environmental exposures in service (having served as an aircraft mechanic and working on the flight line), reasoning that he had no usual at-risk factors for the disease, which the Board finds very noteworthy in this particular case.  Therefore, based on these two medical opinions, which the Board notes are uncontroverted by any other medical evidence of record, the Board will grant the Veteran's claim.

The Board acknowledges that the opinions of Drs. E.P. and M.B. (which are similar) read in part that "it is possible" that the Veteran's environmental exposures could have caused his laryngeal cancer.  In that regard, the Board is cognizant that medical opinions that are speculative or inconclusive in nature are of no probative value.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The Board finds this particular case to be distinguishable, however, because a reading of each doctor's opinion as a whole shows that both doctors intended to relate the Veteran's laryngeal cancer to his active service, reasoning that he had no usual risk factors for the disease (which lack of usual risk factors is repeatedly noted throughout his treatment records).  In other words, the Board finds that, in this particular case, both doctors were not merely speculating.

Therefore, in summary, the Board concludes that service connection for squamous cell carcinoma of the larynx is warranted, and the claim is granted in full.

ORDER

Entitlement to service connection for squamous cell carcinoma of the larynx is granted.



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


